DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 as being anticipated by US 6,153,237 to Ferguson.
Regarding claim 1 Ferguson discloses a baking pan (20), a plurality of baking tray inserts (40, 50), the baking pan with a central cavity (interior of 20, Fig. 1), and a plurality of grips (21, 22, col. 5, ln. 12-14), the central cavity with a middle notch shelf (410, 420) and lateral notch shelf (430, 440), and the baking tray inserts with a plurality of recesses (170, 180), a middle notch (230), and a lateral notch (240).
Regarding claim 2 Ferguson further discloses the middle notch shelf attached at a first end of the central cavity (left side of Fig. 1), the lateral notch shelf attached at a second end of the central cavity (right side of Fig. 1), the middle notch at a first end of the central cavity (left side of Fig. 1), and the lateral notch at a second end of the central cavity (right side of Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,153,237 to Ferguson in view of US 2004/0182257 to Morgan.
Regarding claims 3, 4, 5, and 6 Ferguson does not disclose three baking trays of small, medium, and large sizes. 
However, Morgan discloses three concentric small (50), medium (36), and large (26) recesses in trays that fit inside of each other (Fig. 1), and there are a plurality of recesses for each (Fig. 1).
The advantage of utilizing three concentric small, medium, and large recesses in trays that fit inside of each other is to form a separated mold and avoid stickage of the baked good to a tray(s).  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Ferguson by utilizing three concentric small, medium, and large recesses in trays that fit inside of each other as in Morgan in order to form a separated mold and avoid stickage of the baked good to a tray(s). 
Regarding claim 7 Ferguson further discloses that the plurality of trays inserts are stackable (Fig. 5). Morgan also discloses this (Fig. 1).
Regarding claim 8 Ferguson further discloses that the plurality of tray inserts are stackable in the central cavity (Fig. 5).
Regarding claim 9 Ferguson further discloses that the insert is placeable such that the middle notch is placeable on the middle notch shelf and the lateral notch is placeable on the lateral notch shelf (Figs. 3 and 5). 
Regarding claim 10 Ferguson further discloses a plurality of grips attached to the baking pan (21, 22, col. 5, ln. 12-14, Fig. 5).
Regarding claim 11 Ferguson further discloses that the grips can be made of a heat-resistant material (col. 4, ln. 54-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761